Citation Nr: 1040424	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral thigh 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to April 1965.  
Additionally, it appears that the Veteran had service in the Army 
National Guard from approximately July 1975 to September 1985 and 
in the Air National Guard from September 1985 to 1995.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  

In May 2008, the Board remanded the matters on appeal to provide 
proper notice, obtain additional National Guard records, verify 
the dates of the Veteran's ACDUTRA and INACDUTRA, and for 
issuance of a statement of the case (SOC) with regard to the 
issues of entitlement to service connection for bilateral knee 
and thigh disabilities.  In June 2008, the Veteran was provided 
with a compliant notice letter.  As will be discussed below, VA 
undertook additional efforts to obtain the Veteran's National 
Guard records dated from 1975 to 1985 and the Board concludes 
that additional efforts would be futile.  Although the dates of 
the Veteran's ACDUTRA service from July 1975 to September 1985 
have been ascertained, his ACDUTRA dates from September 1985 to 
1995 have not.  Additionally, it is not clear what dates the 
Veteran served on INACDUTRA.  However, the Board finds that it is 
not necessary to identify the exact dates that the Veteran served 
on ACDUTRA and INACDUTRA to address the claims on appeal.  Given 
the foregoing, the Board finds that VA has substantially complied 
with the Board's May 2008 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with). 

In June 2010, a SOC was issued with regard to the claims for 
bilateral knee and thigh disabilities.  In August 2010, the RO 
received a statement in support of the claim wherein the Veteran 
stated that his correspondence was in regards to the letter he 
received in June 2010 from the Appeals Management Center (AMC).  
He noted that he injured his knees and thighs on physical 
training (PT) runs while in the National Guard on drill periods.  
The Veteran added that he had no other evidence to submit.

The Board will accept this June 2010 correspondence as a 
substantive appeal with regard to the issues of entitlement to 
service connection for bilateral knee and thigh disabilities.  A 
substantive appeal should state what error was committed by the 
agency of original jurisdiction.  Without any assertion of error, 
correspondence submitted as a substantive appeal may fail the 
test of what constitutes a substantive appeal and the Board may 
then dismiss the appeal based upon no assertion of error.  See 
Ortiz v. Shinseki, 23 Vet. App. 353 (2010).  After reviewing the 
August 2010 submission, the Board finds that the Veteran 
specifically identified the issues and asserted that he had knee 
and thigh disabilities that were related to his National Guard 
service.  Under the circumstances presented here, the Board 
concludes that the Veteran had submitted a timely substantive 
appeal with regard to these issues.  38 C.F.R. §§ 20.202, 20.305.  

The issues of entitlement to service connection for a bilateral 
knee and thigh disabilities are REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further action 
is required.


FINDINGS OF FACT

1.  Bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's active duty service.   

2.  Tinnitus has not been shown to be causally or etiologically 
related to the Veteran's active duty service.   

3.  Bilateral hearing loss has not been shown to have been 
incurred in or aggravated during a period of ACDUTRA or 
INACDUTRA.  

4.  Tinnitus has not been showed have been incurred in or 
aggravated during a period of ACDUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 
101, 106, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in November 2003 with regard to the 
claims for service connection for bilateral hearing loss and 
tinnitus.  The letter addressed all of the notice elements and 
was sent prior to the initial unfavorable decision by the AOJ in 
January 2005.  In a June 2008 letter, the Veteran was provided 
with notice that addresses the relevant rating criteria and 
effective date provisions.  Any defect in the timing of the 
notice was harmless error as service connection is being denied 
for the claims for bilateral hearing loss and tinnitus, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims for hearing loss and 
tinnitus.  All available service treatment records as well as all 
identified VA medical records pertinent to the years after 
service are in the claims file and were reviewed by both the RO 
and the Board in connection with the Veteran's claims.  

As indicated above, the RO made additional attempts to obtain the 
Veteran's National Guard records dated from July 1975 to 
September 1985.  An October 2004 formal finding of unavailability 
of service records documents the RO's initial attempts to 
associate these records with the claims file.  Pursuant to the 
May 2008 remand, the RO contacted the Alabama Adjutant Generals 
Office who responded in June 2008 that they had no records.  The 
Alabama State Military Department provided the information they 
had in their possession in October 2009.  In October 2009, the 
National Personnel Records Center responded that they did not 
have any records.  In December 2009, the Missouri Adjutant 
Generals Office provided the information they had in their 
possession.  The Records Management Center responded in December 
2009 that the records they had were at the RO.  The Board 
concludes that the RO has completed a reasonably exhaustive 
search of all likely repositories of the Veteran's National Guard 
records.  Accordingly, the Board concludes that VA has fulfilled 
its duty to assist with regard to this matter and any additional 
efforts to locate these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

VA examinations with respect to the claims for bilateral hearing 
loss and tinnitus were obtained in November 2004 and September 
2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
adequate, as they are predicated on a reading of the service and 
post-service medical records in the Veteran's claims file.  They 
considered all of the pertinent evidence of record, to include 
the Veteran's service and post-service records and the statements 
of the Veteran, and provide a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  There is 
adequate medical evidence of record to make a determination in 
this case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues of bilateral hearing loss and tinnitus on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to his claims for bilateral hearing loss and tinnitus.  
For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.









LAW AND ANALYSIS

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . . 
."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24).  The term "active duty for 
training" includes, "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty 
for training" includes, "duty (other than full-time duty) 
prescribed for Reserves by the Secretary concerned under section 
206 of title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including commissioned 
officers of the Reserve Corps of the Public Health Service) by an 
authority designated by the Secretary concerned and performed by 
them on a voluntary basis in connection with the prescribed 
training or maintenance activities of the units to which they are 
assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. 
§ 3.6(d)(1),(2).  The term "active duty for training" includes, 
"in the case of members of the Army National Guard or Air 
National Guard of any State, full-time duty under" certain 
sections of title 32, United States Code, including section 502.  
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term 
"inactive duty for training" includes, "[i]n the case of 
members of the Army National Guard or Air National Guard of any 
State . . . duty (other than full-time duty) under" certain 
sections of title 32, United States Code, including section 502.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the introduction, the Veteran had active duty from 
March 1961 to April 1965 and by means of this service he is a 
"veteran" under the law.  As to his service in the Army 
National Guard, he is not a "veteran" unless or until it is 
shown that he "was disabled . . . . from a disease or injury 
incurred or aggravated in line of duty" during a period of 
active duty for training (ACDUTRA) or unless or until it is shown 
that he "was disabled . . . . from an injury incurred or 
aggravated in line of duty" during a period of inactive duty for 
training (INACDUTRA).  If he was so disabled, such a period of 
ACDUTRA or INACDUTRA is then considered "active military 
service" and the person is then considered a "veteran" for 
that period of service.  

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a 
clear distinction between those who have served on active duty 
and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served only 
on active or inactive duty for training must establish a service-
connected disability in order to achieve veteran status and to be 
entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  Accordingly, the advantage of certain evidentiary 
presumptions provided by law to assist veterans in establishing 
service connection for a disability do not extend to those who 
claim service connection based on a period active or inactive 
duty for training.  Id. at 470-471 (noting that the Board did not 
err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on active 
duty for training and had not established any service-connected 
disabilities from that period).

Service connection for organic diseases of the nervous system, 
such as bilateral hearing loss, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  The threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  The Veteran contends that he has 
bilateral hearing loss and tinnitus that is related to his 
military service.  Specifically, the Veteran asserts that he has 
hearing loss and tinnitus as the result of noise exposure from 
the flight line and generators.  With regard to the claim for 
tinnitus, the Board observes that the Veteran has not identified 
specifically when he first noticed tinnitus.  

There are no audiometric readings from the Veteran's period of 
active duty from March 1961 to April 1965.  He had 15/15 
whispered voice scores on his March 1965 separation examination.  
There are no complaints, treatment, findings, or diagnoses of 
hearing loss or tinnitus during the active duty period from March 
1961 to April 1965.  Thus, hearing loss and tinnitus were not 
shown during this period of service.

Unfortunately, the records for the Veteran's service in the Army 
National Guard from July 1975 to September 1985 have not been 
obtained.  His Air National Guard records from September 1985 to 
1995 contain audiometric readings dated in September 1985, May 
1989, and June 1993 which all appear to reflect some level of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(noting that the threshold for normal hearing is 0 to 20 decibels 
and that defective hearing is characterized by hearing acuity 
which is greater than 20 decibels.)  The June 1993 examination 
reflected that the Veteran had high frequency hearing loss 
bilaterally.   

However, the question is not whether the Veteran had a diagnosis 
of hearing loss or tinnitus during his National Guard service but 
rather whether he was disabled from a disease or injury incurred 
or aggravated in line of duty during ACDUTRA or was disabled from 
an injury incurred or aggravated in line of duty during a period 
of INACDUTRA.  As previously noted, VA was unable to ascertain 
the Veteran's exact dates of ACDUTRA and INACDUTRA.  However, 
ACDUTRA is typically two weeks a year and INADCUTRA is typically 
one weekend per month.  As there is an opinion that considers the 
impact of the Veteran's National Guard service on the Veteran's 
hearing loss and tinnitus, and the Veteran is not contending that 
he developed hearing loss or tinnitus from a particular incident 
on a certain date, the Board concludes that it is not necessary 
to ascertain his exact dates of ACDUTRA and INACDUTRA to decide 
the claims.  

In November 2004, the Veteran underwent a VA audiometric 
examination.  The Veteran reported that he first noticed hearing 
loss in approximately 1980.  The Veteran did not know when his 
tinnitus began.  He reported a history of unprotected exposure to 
hazardous military noise during basic training as well as 
civilian noise exposure, in particular carpentry and 
construction, without hearing protection.  It was noted that the 
Veteran worked in supply from 1961 to 1965 and was exposed to 
generators from 1975 to 1985 and worked as a cook from 1985 to 
1995.  The examiner concluded that it was less likely than not 
that his hearing loss and tinnitus are service connected.  
Instead, the examiner opined that the Veteran had occupational 
exposures which were more likely contributors.  

The Veteran underwent another VA examination in September 2005 
wherein his National Guard records dated from 1985 to 1995 were 
reviewed by the examiner who conducted the November 2004 
examination.  The examiner noted that the 1985 to 1995 records 
showed a decline of hearing in the high frequencies.  The 
examiner commented that exposure to generator noise was not 
evident in the record.  The examiner added that after his release 
from the military in 1965, the Veteran worked in several civilian 
noise hazardous environments which would have produced more 
exposure to hazardous noise than one weekend per month.  The 
examiner noted that the Veteran did not use hearing protection 
during the 1966 to 1976 period on his civilian job.  Therefore, 
the examiner concluded that it was less likely than not that 
hearing loss and tinnitus were service connected and that 
civilian exposure was the most likely contributor.  The examiner 
added that the Veteran's tinnitus began too long after his active 
military service for it to have been caused by active military 
service.  The examiner felt that the civilian occupational 
exposure were more likely contributors to tinnitus than the 
generators he was exposed to in the National Guard.  

The Board affords the November 2004 and September 2005 opinions 
great probative value.  The examiner based his opinions on a 
review of the relevant medical evidence, audiometric testing, 
duration of National Guard service, onset of disabilities, 
Veteran's statements, as well as consideration of noise exposure 
from the Veteran's civilian life.  Accordingly, the Board affords 
these opinions great probative value.

In sum, the evidence of record indicates that the Veteran first 
noticed hearing loss in 1980, approximately 15 years after his 
separation from active duty.  The Veteran has not identified when 
his tinnitus began.  The competent evidence of record reflects 
that the Veteran's post-service civilian occupational noise 
exposure, to include the period without hearing protection from 
1966 to 1976, was more likely the contributing factor for the 
development of his hearing loss and tinnitus.  Although the 
Veteran might sincerely believe that his hearing loss and 
tinnitus are related to service, to include exposure to 
generators in the National Guard, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, the evidence does not support service 
connection by a presumptive basis because there is no competent 
medical evidence showing that the Veteran's hearing loss 
manifested itself to a degree of 10 percent or more within one 
year from the date of his separation from active service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection for 
hearing loss and tinnitus must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral thigh 
disability.  

The Veteran contends that he has bilateral knee and thigh 
disabilities that began during his National Guard service.  The 
Veteran stated that he injured his thighs and knees from 
prolonged running and calisthenics.  

The Veteran's service treatment records from his period of active 
service from March 1961 to April 1965 did not contain findings 
pertinent to either claim.  A September 1985 examination 
indicated that the Veteran had cramps in his legs after strenuous 
exercise.  

The post-service medical evidence dated from January 2004 to May 
2010 reflected that the Veteran had complained of bilateral leg 
pain since approximately 1992.  The bilateral leg symptomatology 
has been various attributed to peripheral neuropathy, neurogenic 
claudication, vascular insufficiency, and sensorimotor 
neuropathy.  The Veteran was observed to have a Baker's cyst in 
his right knee in January 2007.  Although it is unclear whether 
the Veteran had arthritis in his knees, VA records reflect that 
he does have arthritis.  

The Board concludes that VA examinations are necessary before a 
decision can be reached with regard to these issues.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  Although it is 
unclear what specific diagnoses the Veteran has pertaining to his 
thighs and knees, it does appear from the post-service evidence 
of record that he does have current symptomatology (pain) in his 
knees and thighs.  Thus, there is evidence suggesting a current 
disability.  Additionally, the Veteran is competent to report 
that he had thigh and knee pain after running and calisthenics 
during his National Guard service.  Accordingly, there is 
evidence of an in-service event and an indication that a current 
disability may be associated with this event.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional); 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  Accordingly, a remand is necessary to 
afford the Veteran VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for VA examinations to evaluate his claims 
for bilateral knee and thigh disabilities.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses to 
the each of the following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, National Guard records, and 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claims for a bilateral knee and thigh 
disability.

Based on a review of the claims folder and 
the examination findings, the examiner should 
state a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as not) 
that any current thigh or knee problems are 
the result of a disease or injury 
(specifically prolonged running and 
calisthenics) incurred in or aggravated 
during the Veteran's Army National Guard 
service from July 1975 to 1995, as opposed to 
its being due to some other factor or 
factors. 

In particular, the examiner should address 
whether it is at least as likely as not that 
the Veteran became disabled from a disease 
or injury of his thighs or knees incurred in 
or aggravated beyond its natural progression 
as the result of two weeks of ACDUTRA on an 
annual basis between July 1975 to 1995. 

The examiner should also address whether it 
is at least as likely as not that the Veteran 
became disabled from an injury of his knees 
or thighs incurred in or aggravated beyond 
its natural progression as the result of one 
weekend a month of INACDUTRA between July 
1975 and 1995.

When rendering any conclusions, the examiner 
should consider the rigors of 
ACDUTRA/INACDUTRA to include prolonged 
running and calisthenics.  The examiner 
should also observe that the Veteran worked 
in carpentry and construction occupations 
during those periods.  

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather that the medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


